Citation Nr: 0806436	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed arthritis.  

3.  Entitlement to service connection for claimed Hepatitis 
C.  

4.  Entitlement to service connection for degenerative 
changes of the lumbar spine (claimed as a back condition).  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for epididymitis.  

6.  Entitlement to service connection for claimed 
epididymitis.  

7.  Entitlement to a permanent and total disability rating 
for VA pension purposes.  



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in January 2008.  

The veteran's claim of service connection for epididymitis 
was the subject of previous decisions.  The Board has a legal 
duty to address the "new and material evidence" requirement 
under 38 C.F.R. § 3.156(a) regardless of the actions of the 
RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The issues of service connection for a lumbar spine disorder 
and epididymitis are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have an innocently acquired 
psychiatric disorder, to include PTSD due to a verified 
stress event or other documented incident of his period of 
active service.  

2.  The veteran is not shown to have arthritis due to any 
event or incident of his period of active service.  

3.  The veteran is not shown to have manifested complaints or 
findings of Hepatitis C during service or for many years 
thereafter.  

4.  The currently demonstrated Hepatitis C is not shown to be 
due to an identified risk factor or incident of the veteran's 
period of active service.  

5.  The RO denied the veteran's claim of service connection 
for back disorder in June 1999; he did not file a timely 
appeal.  

6.  The veteran's application to reopen the claim of service 
connection for back disorder was received by the RO on June 
9, 2005.  

7.  The evidence received since the June 1999 decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  

8.  The veteran is not shown to be prevented from performing 
substantially gainful employment when all of his 
disabilities, age and other factors showing extended 
unemployment are considered.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by an 
innocently acquired psychiatric disorder, to include PTSD, 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

2.  The veteran does not have a disability manifested by 
arthritis due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran does not have a disability manifested by 
Hepatitis C due to disease or injury that was incurred in or 
aggravated by service; nor may any cirrhosis of the liver be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

4.  New and material evidence has been received to reopen the 
claim of service connection for epididymitis.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  

5.  The criteria for the assignment of a permanent and total 
disability rating for VA pension purposes have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a June 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, the VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
August 2005 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
June 2005 letter, the veteran was advised of both the type of 
evidence needed to reopen his claim and what was necessary to 
establish entitlement to the claimed benefit.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
cirrhosis of the liver, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.  

The Board notes that the service treatment records are devoid 
of complaints or findings referable to an innocently acquired 
psychiatric disorder, arthritis or hepatitis C.  

Subsequent to service, from January 1996 to April 2007, the 
veteran is shown to have received treatment by VA for various 
disabilities.  A June 2000 medical record indicated that the 
laboratory results were positive for hepatitis C.  

In a July 2003 VA initial mental health evaluation, the 
veteran complained that he was depressed and "oppressed."  
He was unemployed and moved from South Carolina to Washington 
to live with his sister.  He had no plan.  No PTSD symptoms 
were noted.  The veteran was diagnosed with depression and 
assigned a Global Assessment of Functioning (GAF) score of 
55.  

In a May 2005 VA record, the veteran was diagnosed with 
dysthymia and assigned a GAF score of 40.  In a subsequent 
May 2005 VA record, a diagnosis of prolonged PTSD was 
recorded.   

An April 2004 medical record indicated that the veteran's 
medical history was negative for arthritis, arthalgias, 
muscle weakness or pain.  The remaining medical records 
chronicled his history of treatment for his various 
disabilities.  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his current 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, however, there is no evidence linking any of 
the claimed condition to any potentially verifiable event or 
incident of the veteran's active service; thus, there exists 
no reasonable possibility that a VA examination would result 
in findings favorable to the veteran's claims.  Accordingly, 
the Board finds that etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board notes McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in which the Court addressed the four elements that 
must be considered in determining whether a VA medical 
examination must be provided as required by 38 U.S.C.A. 
§ 5103A.  

During his January 2008 videoconference hearing, the veteran 
testified, in essence, that he developed PTSD, arthritis and 
hepatitis C as a result of his military service.  He feels 
that his PTSD is the result of harsh treatment from superiors 
and being subjected to racism during his service.  

The veteran also reported developing arthritis as a result of 
a motor vehicle accident, in which a passenger was paralyzed.  
He felt that his hepatitis C was due to his exposure to blood 
from such activities as sharing needles for illicit drug use 
and donating blood.  

However, the medical evidence in this case does not serve to 
establish a nexus between any of these claimed conditions and 
the veteran's period of active service or continuity of 
symptomatology or treatment of any of the claimed disorders 
since service.  

As to the claim of service connection for PTSD, the veteran 
has not identified any potentially verifiable stressor event 
to support a current diagnosis of PTSD.  Without such 
specific stressor information, he cannot meet the criteria 
for service connection for PTSD.  

The evidence of record supporting the veteran's claims 
includes his own lay statements, as related at his hearing 
and in other submitted documents.  While certainly competent 
to testify concerning matters capable of lay observation, he 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation as presented in this case.  
Thus, without more, his lay statements alone cannot 
constitute competent evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Here, the veteran has presented no medical evidence to 
support his lay assertions that any current arthritis or 
hepatitis C was caused by to injury or disease manifested 
during his period of service.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  


III.  New and Material

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for epididymitis was denied in a rating decision 
by the RO in April 1983.  The veteran did not timely appeal 
this decision.  

The veteran applied to reopen this claim in May 1999.  In a 
June 1999 rating decision, the RO again denied this claim.  
The veteran did not timely appeal this decision.  Thus, the 
June 1999 decision is final under 38 U.S.C.A. § 7105.  
Thus, the Board must ascertain whether new and material 
evidence has been received to reopen the claim.  

Since the June 1999 rating decision, the veteran has 
submitted VA treatment records dated from May 2000 to April 
2007 that related his history of treatment for various 
conditions.  

During his recent hearing, the veteran provided testimony of 
his continuing to have flare-ups of epididymitis since his 
service.  He reported that his left testicle swelled, 
hardened and atrophied.  

This new evidence of record raises a reasonable possibility 
of substantiating the claim.  Accordingly, new and material 
evidence has been submitted to reopen the claim of service 
connection for epididymitis.  


IV.  Nonservice-connected VA pension

Non-service connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, as in this case, and who is permanently and totally 
disabled due to non-service connected disabilities that are 
not the result of his or her own willful misconduct.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2005); see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993).  

If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2006); see also 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  

The Court has provided an analytical framework for 
application in pension cases.  See Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure:  that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are applied; and 
that, if the benefit may not be awarded under the "average 
person" or "unemployability" test, a determination must be 
made as to whether benefits may be awarded on an 
extraschedular basis.  

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is certain to continue throughout the life of the 
disabled person.  

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. § 4.17 and mandates that 
where it is shown that the appellant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16, and it is shown 
that they are permanent in nature, a determination should be 
made whether such disabilities render him or her incapable of 
substantially gainful employment.  If so, the veteran again 
meets the requirements of the law for the benefit at issue.  

Marginal employment, for example, as a self-employed farmer 
or other person, while employed in his or her own business, 
or at odd jobs or while employed less than half the usual 
remuneration will not be considered incompatible with a 
determination of unemployability, if the restriction, as to 
securing or retaining better employment, is due to 
disability.  38 C.F.R. § 4.17.  

To meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must have one disability ratable at 60 percent or 
more or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.  

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
nonservice connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.  

In June 2005, the veteran submitted his claims for disability 
benefits for a back injury, hepatitis C, epididymitis, PTSD, 
arthritis and claim for permanent and total disability rating 
for pension purposes.  The veteran asserts he is unable to be 
employed due to his medical condition.  

The Board notes that the veteran has several innocently 
acquired, nonservice connected disabilities that were 
considered for pension purposes by the RO, including 
degenerative changes of the lumbar spine, rated at 20 
percent; claimed PTSD, evaluated at 10 percent; residuals of 
a proximal humerus fracture, evaluated at 20 percent; 
degenerative changes of the right knee, evaluated at 10 
percent; and arthritis, hepatitis C and epididymitis each 
assigned noncompensable evaluations.  

In the present case, the veteran does not meet the threshold 
requirement for a total rating based on VA pension purposes 
in that his combined rating is only 50 percent.  38 C.F.R. § 
4.16(a).  

Currently, the only evidence of record supporting the 
veteran's claim that he is permanently and totally disabled 
due to non-service connected disabilities is his own lay 
opinion, as related at his January 2008 hearing.  

During the hearing, the veteran testified that he last worked 
in 1993 doing construction.  However, he has no medical 
evidence to support his lay assertions that he precluded from 
working at some form gainful employment.  

The veteran also has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to degree of impairment caused by a 
medical condition.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 
(1992).  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  On this record, an award of a permanent and 
total disability rating for VA pension is not warranted.  See 
38 C.F.R. § 3.321(b)(2).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD is denied.  

Service connection for arthritis is denied.  

Service connection for Hepatitis C is denied.  

As new and material evidence has been received to reopen the 
claim of service connection for epididymitis, the appeal to 
this extent is allowed.  

A permanent and total disability rating for VA pension 
purposes is denied.  



REMAND

Having reopened the claim of service connection for 
epididymitis, the Board finds that additional development is 
necessary with respect to that claim.  

In this regard, the Board notes that the October 1970 
entrance examination contains no findings or diagnosis of 
epididymitis.  Subsequently, in a July 1971 service treatment 
record, the examiner indicated that the veteran's left 
testicle was swollen.  

In an August 1971 record, during service, a diagnosis of 
chronic epididymitis was reported.  In a February 1971 
record, the doctor reported that the veteran was treated for 
epididymitis on the right side prior to his entrance into 
service.  He had swollen left testis and was diagnosed for 
epididymitis on the left side.  

Subsequent to service, the veteran testified that he 
continued to have flare-ups of epididymitis since his 
discharge from active military service and he had experienced 
changes involving the testicle.  

Despite his in-service symptomatology and noted post service 
statements, the veteran has not been afforded a VA 
examination to date to ascertain the nature, extent, and 
etiology of his claimed epididymitis.  

As to service connection for a lumbar spine disorder, the 
Board observes that, during service, the veteran was seen for 
complaints of low back pain on several occasions in October 
and November 1972.  He was diagnosed with mild lumbosacral 
strain.  

Subsequent to service, a March 2005 VA MRI report shows the 
veteran has degenerative disc disease at several levels of 
the lumbar spine, most severe at L5-S1 level.

However, the veteran  has not been scheduled for a VA 
examination to date to ascertain the nature, extent, and 
etiology of his claimed back disorder.  The Board finds such 
an examination is necessary.  See 38 U.S.C.A. § 5103A(d).

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1. The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
epididymitis and lumbar spine conditions 
since service.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any previously un-identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
epididymitis and lumbar spine disorder.  
The claims folders, to include a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based on a review of the claims file in 
light of the clinical findings of the 
examination, the VA examiner should opine 
as to whether the veteran has a current 
lumbar spine disability that at least as 
likely as not (e.g., 50 percent or 
greater likelihood) is due to an injury 
or other documented event of his period 
of active service.  

With respect to the claimed epididymitis:  
the VA examiner should opine as to 
whether the veteran has current 
testicular disability that  at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) is due to an episode 
of epididymitis or other incident in his 
period of active service?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for epididymitis and 
lumbar spine disorder should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


